 



EXHIBIT 10.2

UST INC.
NONEMPLOYEE DIRECTORS’ STOCK OPTION PLAN
NONSTATUTORY STOCK OPTION AGREEMENT

     NONSTATUTORY STOCK OPTION AGREEMENT, entered into pursuant to the UST Inc.
Nonemployee Directors’ Stock Option Plan (the “Plan”), between UST Inc., a
Delaware corporation (the “Company”), and NAME, a Director (the “Director”) of
the Company.

     WHEREAS, the Company desires, by affording the Director an opportunity to
purchase shares of its common stock, $.50 par value (“Common Stock”), as
hereinafter provided and subject to the terms and conditions hereof, to carry
out the purpose of the Plan;

     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto have
agreed and do hereby agree as follows:

     1. The Company hereby grants to the Director a Nonstatutory Stock Option
(the “Option”) to purchase an aggregate of NUMBER shares of Common Stock,
subject to adjustment as provided in paragraph 6 hereof, on the terms and
conditions herein set forth.

     2. The purchase price of the shares of Common Stock covered by the Option
shall be PRICE per share.

     3. The Option shall become exercisable on VEST DATE and shall expire at the
close of business on EXPIRE DATE. The Option may be exercised either for the
total number of shares granted, or from time to time for less than the total
number.

     4. The holder of the Option (the “Optionee”) shall have none of the rights
of a shareholder with respect to the shares covered by the Option until the
shares are issued or transferred to such Optionee upon exercise of the Option.

     5. The Option shall not be transferable other than by will or by the laws
of descent and distribution and shall be exercisable during the Optionee’s
lifetime only by him or her or by his or her guardian or legal representative.
The Option shall not confer on the Optionee any right to continued service as a
Director.

     6. In the event of any change in the outstanding shares of Common Stock,
through declaration of stock or other dividends or distributions with respect to
such shares, through restructuring, recapitalization or other similar event or
through stock splits, change in par value, combination or exchange of shares, or
the like, then the number or kind of shares covered by the Option and/or the
purchase price of the shares covered by the Option, as appropriate, shall be
adjusted proportionately, as necessary to reflect equitably such change;
provided, however, that any fractional shares resulting from such adjustment
shall be eliminated.

8



--------------------------------------------------------------------------------



 



     7. Upon the exercise of the Option, the purchase price shall be paid in
full in cash.

     8. The Optionee shall be responsible for payment of any and all taxes
resulting from the exercise of an Option. Taxes for this purpose include, but
are not limited to, federal and state income taxes and employment taxes. If the
Company is obligated to withhold any taxes in connection with such exercise, the
Company shall hold the stock certificate representing the shares of Common Stock
for which the Option has been exercised until the payment of such taxes is made
by the Optionee to the Company. If the payment is not made within a “reasonable”
period of time, the Company shall be entitled to sell the shares represented by
the stock certificate.

     9. The Option shall be exercised by written notice of election
substantially in the form of Exhibit A hereto and delivered in person or by
regular mail to the Company at its principal executive office. Such notice shall
specify the number of shares to be purchased and shall be accompanied by a check
in payment of the full amount. To the extent that an Option is not exercised by
an optionee when it becomes initially exercisable, it shall not expire but shall
be carried forward and shall be exercisable until the expiration of the exercise
period. Partial exercise shall be permitted.

     10. If for any reason during the term of an unexercised and unexpired
Option, the Optionee shall cease to be a member of the Board, such Option may be
exercised by the Optionee (or, in the event of his or her death, by his or her
estate) until the expiration date. An Option that is not exercisable at the time
of the termination of such Optionees status as a member of the Board shall
become exercisable, according to its terms, on the date that is six months
following the date of grant.

     11. The sale and delivery of any shares of Common Stock hereunder is
subject to approval of any governmental agency which may, in the opinion of
counsel, be required in connection with the authorization, issuance or sale of
Common Stock. No Common Stock shall be issued under the Option prior to
compliance with such requirements and with the Company’s listing agreement with
the New York Stock Exchange (or other Exchange upon which the Company’s shares
may then be listed).

     12. This Agreement is made under the provisions of the Plan and shall be
interpreted in a manner consistent with it. To the extent that any provision in
this Agreement is inconsistent with the Plan, the provisions of the Plan shall
control. Unless otherwise defined herein or otherwise required by the context,
all terms used herein shall have the meaning ascribed to them in the Plan.

     13. Any notices required or permitted hereunder shall be addressed to the
Company, at 100 West Putnam Avenue, Greenwich, Connecticut 06830, or to the
Optionee at the address set forth below, as the case may be, and deposited,
postage prepaid, in the United States mail; provided, however, that a notice of
election pursuant to paragraph 9 hereof shall be effective only upon receipt by
the Company of such notice

 



--------------------------------------------------------------------------------



 



and all necessary documentation, including payment. Either party may, by notice
to the other given in the manner aforesaid, change his, her or its address for
future notices.

     14. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware. The Company’s Nominating & Compensation
Committee shall have final authority to interpret and construe the Plan and this
Agreement and to make any and all determinations under them, and its decision
shall be binding and conclusive upon the Optionee and his or her legal
representative in respect of any questions arising under the Plan or this
Agreement.

     15. This Agreement shall bind and inure to the benefit of the Company, its
successors and assigns, and the Optionee and his or her personal representatives
and assigns.

     16. This Agreement may be amended or modified at any time by an instrument
in writing signed by the parties hereto.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officer thereunder duly authorized and the Director has hereunto
set his or her hand, all as of the day and year set forth below.

              UST Inc.
 
       
ACCEPTED:
       
 
       

  By:    
 
       
Director                                                            Date
  Name:   Richard A. Kohlberger

  Title:   Senior Vice President
 
       
 
       

--------------------------------------------------------------------------------

       
Address
       
 
       
REJECTED:
       
 
       
 
       

--------------------------------------------------------------------------------

       
Director                                                            Date
       
 
       
 
       

--------------------------------------------------------------------------------

       
Address
       

 